      Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

FAITH MCLAIN, CHRISTEEN                       CV 16-36-BLG-SPW-TJC
MCLAIN, JOHN MCLAIN, MOLLY
MCLAIN, MIRA MCLAIN, AND
MATTHEW MCLAIN, AS                            FINDINGS AND
BENEFICIARIES OF THE ESTATE                   RECOMMENDATIONS OF
OF BERNARD MCLAIN, AND                        UNITED STATES
MARY MCLAIN, INDIVIDUALLY
                                              MAGISTRATE JUDGE
AS BENEFICIARY OF THE ESTATE
OF BERNARD MCLAIN AND AS
TRUSTEE OF THE E-3 RANCH
TRUST,
              Plaintiffs,

vs.

FRANCIS MCLAIN,
INDIVIDUALLY AND AS CO-
MANAGER OF TERA BANI
RETREAT MINISTRIES, CAROLINE
MCLAIN, INDIVIDUALLY AND AS
MANAGING DIRECTOR OF TERA
BANI RETREAT MINISTRIES,
ALAKHI JOY MCLAIN, SOHNJA
MAY MCLAIN, AND DANE SEHAJ
MCLAIN, AS PURPORTED
CERTIFICATE HOLDERS OF THE
E-3 RANCH TRUST,

                    Defendants.

THE UNITED STATES OF
AMERICA,
              Intervenor
              Defendant and
              Counter/Cross-
              Claimant,
                                      1
      Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 2 of 10




vs.

FAITH MCLAIN, CHRISTEEN
MCLAIN, JOHN MCLAIN, MOLLY
MCLAIN, MIRA MCLAIN, AND
MATTHEW MCLAIN, as
Beneficiaries of THE ESTATE OF
BERNARD MCLAIN; and MARY
MCLAIN, as Beneficiary of the
ESTATE OF BERNARD MCLAIN,
and as Trustee of the E-3 RANCH
TRUST,
                    Counterclaim
                    Defendants and

FRANCIS MCLAIN, individually, and
as Co-Manager of TERA BANI
RETREAT MINISTRIES; CAROLINE
MCLAIN, individually, and as
Managing Director of TERA BANI
RETREAT MINISTRIES; and
ALAKHI JOY MCLAIN, SOHNJA
MAY MCLAIN, AND DANE SEHAJ
MCLAIN, as Beneficiaries of the E-3
RANCH TRUST,

                    Crossclaim
                    Defendants and

AMERICAN BANK OF MONTANA
and BRAD D. HALL

                    Additional
                    Defendants on
                    United States’
                    claims.




                                      2
     Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 3 of 10



      The United States has filed an intervenor claim to foreclose federal tax liens

against Defendant Francis (“Frank”) McLain’s interest in a ranch located in the

Paradise Valley, known as the E-3 Ranch. (Doc. 20.) Currently, the E-3 Ranch is

also the subject of an ownership dispute between two factions of the McLain

family.1

      Judge Watters has referred the case to the undersigned under 28 U.S.C. §

636(b)(1)(B). (Doc. 80.) Presently before the Court is Frank’s “Motion for this

Court to Acknowledge that the Underlying ‘Indictments’ are Fatally Flawed and

Violate the Fifth Amendment.” (Doc. 213). The motion is fully briefed and ripe

for the Court’s review. (Docs. 217, 219.)

      Having considered the parties’ submissions, the Court RECOMMENDS

Frank’s motion (Doc. 213) be DENIED.

I.    PROCEDURAL BACKGROUND 2

      In November of 2008, Frank was convicted of nine counts of Failure to

Account for and Pay Over Employment Taxes, in violation of 26 U.S.C. § 7202, in


1
  The facts of this case are well-known to the Court and the parties, and will not be
repeated at length here.
2
  Federal Rule of Evidence 201 permits a court to take judicial notice of the
judicial record of another court. Fed.R.Evid. 201; Harris v. Cnty. of Orange, 682
F.3d 1126, 1132 (9th Cir. 2012) (“[The Court] may take judicial notice of
undisputed matters of public record, including documents on file in federal or state
courts.”) (internal citation omitted). Accordingly, the Court will take judicial
notice of Frank’s prior criminal convictions and appeals in the District of
Minnesota, the Eighth Circuit, and the District of Montana.
                                          3
    Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 4 of 10



United States v. Francis L. McLain, 08-CR-10-PJS-FLN, U.S. Dist. Court, District

of Minnesota. (Docs. 121 at 4; 131 at 3.) The nine counts related to Frank’s

failure to collect, account for, and pay over the employment taxes of Kirpal

Nurses, LLC. (Id.) The nine counts corresponded to nine quarters spanning from

December 31, 2002 through December 31, 2004. (Id.) Frank was sentenced to

prison and ordered to pay a $75,000 fine and $900 special assessment. (Doc. 94-

5.) Thereafter, the United States Attorney’s Office for the District of Minnesota

filed a Notice of Lien for Fine and/or Restitution with the Park County, Montana

Clerk and Recorder in the amount of $75,900. (Doc. 171-3.)

      Frank’s conviction was affirmed by the Eighth Circuit Court of Appeals in

two published opinions. United States v. McLain, 646 F.3d 599 (8th Cir. 2011);

United States v. McLain, 709 F.3d 1198 (8th Cir. 2013). His request for post-

conviction relief under 28 U.S.C. § 2255 was also denied. United States v.

McLain, 2013 WL 5566503 (D. Minn. Oct. 8, 2013).

      In January 2010, Frank was convicted of Damage to Government Property

in violation of 18 U.S.C. § 1361, in United States v. McLain, 08-CR-138-BLG-

RFC, U.S. District Court, District of Montana. Frank was ordered to pay

restitution to the United States Forest Service in the amount of $25,000 and a

special assessment of $25 was imposed. (Id.) He did not appeal his sentence, and

his request for post-conviction relief under 28 U.S.C. § 2255 was denied. (Id. at

                                         4
    Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 5 of 10



Doc. 63, 69.) On January 24, 2010, the United States Attorney’s Office for the

District of Montana filed a Notice of Lien for Fine and/or Restitution with the Park

County, Montana Clerk and Recorder in the amount of $25,025. (Doc. 171-4.)

      On May 5, 2014, the IRS assessed civil penalties against Frank under 26

U.S.C. § 6672, for willful failure to collect, truthfully account for, and pay over the

employment taxes of Kirpal Nurses for the same nine quarters that were at issue in

his criminal case. (Doc. 171-1 .) The IRS subsequently filed a Notice of Federal

Tax Lien for Frank’s § 6672 assessments in the amount of $469,156.24 with the

Park County, Montana Clerk and Recorder. (Doc. 171-5.)

      On July 8, 2014, Plaintiffs Faith McLain, Christeen McLain, John McLain,

Mary McLain, Molly McLain, Mira McLain, and Matthew McLain (collectively

the “McLain Plaintiffs”) brought this action in Montana state court for declaratory

judgment concerning the ownership of the E-3 Ranch against Defendants Frank

McLain, Caroline McLain, Alakhi Joy McLain, Sohnja May McLain, and Dane

Sehaj McLain (collectively the “McLain Defendants”). (Doc. 1.)

      On March 11, 2016, the state court granted the United States’ motion to

intervene. (Doc. 1-3.) On April 8, 2016, the United States removed, invoking the

Court’s jurisdiction under 28 U.S.C. § 1441. (Doc. 1.)

      On March 15, 2017, the McLain Defendants answered the Intervenor

Complaint, and Frank filed a Counterclaim for tax refund against the United States,

                                           5
    Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 6 of 10



challenging the underlying tax assessments. (Doc. 79.) On March 6, 2018, the

Court dismissed Frank’s counterclaim with prejudice. (Doc. 131.)

      On, July 3, 2019 the Court issued an Amended Scheduling Order in this case

setting September 30, 2019 as the deadline for the filing of motions. (Doc. 167.)

Subsequently, the Court extended the deadline for Frank to file any motion relating

to United States to October 19, 2019. (Doc. 182.) Frank never sought, nor was

granted, any extension of that deadline.

      Thereafter, the United States and Frank timely filed motions for partial

summary judgment concerning the United States’ claims against Frank. (Docs.

169, 187.) On November 9, 2020, Judge Watters adopted this Court’s August 3,

2020 Findings and Recommendations (Doc. 208), and granted partial summary

judgment in favor of the United States, finding that the United States has a valid

tax lien against all property and rights of property belonging to Frank, and that if

Frank is determined to have an ownership interest in the E-3 Ranch through this

litigation, the United States’ liens attach to that interest and the United States is

entitled to foreclose its liens. (Doc. 220.) The Court also denied Frank’s motion

for partial summary judgment, which sought to invalidate the federal liens

stemming from his criminal convictions. (Id.)

      Now, Frank once again attempts to collaterally attack his underlining

convictions in an effort to avoid the United States’ valid liens, by arguing the

                                           6
      Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 7 of 10



underlying indictments were defective. (Doc. 213.)

II.    DISCUSSION

       First, Frank’s motion appears to be intended to buttress his Objections to the

Court’s Findings and Recommendations that were issued on August 3, 2020. 3 For

example, in his Objections, Frank argued the underlying indictments “are defective

on their faces for not specifically alleging all the essential elements that make up

the crimes charged.” (Doc. 215 at 6.)        Frank, therefore, requested the Court

“acknowledge that the purported ‘indictments’ are fundamentally flawed and are

not indictments at all, and that the criminal judgments in those matters are void.”

(Id.) In the instant motion, Frank expounds upon his argument why he believes

that the indictments were fundamentally flawed. (Doc. 213.) Then, just like in his

Objections, Frank argues the Court should “acknowledge” the purported flaws and

deem the underlying criminal judgments and resulting liens void. (Doc. 213 at 1,

22.) Frank’s motion, therefore, should be denied for the reasons set forth in the

Court’s November 9, 2020 Order adopting the Findings and Recommendations.

(Doc. 220.)

       Second, to the extent Frank’s motion is deemed a stand-alone motion, it is


3
  The Court notes that the instant motion and Frank’s Objections were filed within
three days of each other, further indicating the motion simply provides further
argument in support of his Objections. (See Doc. 213 (motion filed October 20,
2020); Doc. 216 (Objection Part 1 filed October 21, 2020); and Doc. 217
(Objection Part II filed October 23, 2020).)
                                           7
    Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 8 of 10



untimely. Frank’s deadline for filing motions concerning the United States’ claims

was October 18, 2019. (Doc. 182.) The instant motion was not filed until August

20, 2020, approximately 10 months past the deadline. (Doc. 213.) Frank did not

request an extension of time, nor has he endeavored to show any compelling reason

why this motion attacking his convictions from 2008 and 2010 could not have been

timely filed. His motion should therefore be summarily rejected.

      Finally, even if the Court were to entertain Frank’s motion, it should be

denied. Frank again attempts to collaterally attack his underlying convictions,

which he unsuccessfully tried to do in his counterclaim and his previous motion for

partial summary judgment. (See Docs. 188, 201, 208, 220.)

      For example, Frank previously challenged the tax assessments through his

counterclaim for refund. (Doc. 79.) The Court found Frank failed to establish the

elements necessary to prove his claim. (Docs. 121, 131). As a result, his

counterclaim was dismissed with prejudice. (Id.) In reaching its decision, the

Court noted that Frank raised a myriad of arguments that had already been decided

against him by the District of Minnesota and the Eighth Circuit, which he echoes in

the instant motion, including that he was not a responsible person who owed

employment taxes; a § 6672 assessment was not imposed on him prior to his

indictment in the criminal case; and he never created a trust fund to collect or




                                          8
       Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 9 of 10



account for employment taxes in the first place, therefore a trust fund penalty could

not be assessed against him under § 6672. (Doc. 121.)

        “Under the ‘law of the case’ doctrine, ‘a court is generally precluded from

reconsidering an issue that has already been decided by the same court, or a higher

court in the identical case.’” United States v. Alexander, 106 F.3d 874, 876 (9th

Cir. 1997) (quoting Thomas v. Bible, 983 F.2d 152, 154 (9th Cir.)). A court may

depart from the law of the case only if: “1) the first decision was clearly erroneous;

2) an intervening change in the law has occurred; 3) the evidence on remand is

substantially different; 4) other changed circumstances exist; or 5) a manifest

injustice would otherwise result.” Id.

        None of these conditions are present here. Frank has not demonstrated the

Court’s prior decisions rejecting his challenges to the underlying convictions were

clearly erroneous. Nor has he shown there has been an intervening change in the

law, the evidence, or other circumstances, or that a manifest injustice would result.

Accordingly, the Frank’s latest attempt to collaterally attack his underlying

convictions should be denied.

III.    CONCLUSION

        Based on the foregoing, IT IS RECOMMENDED that Frank’s “Motion for

this Court to Acknowledge that the Underlying ‘Indictments’ are Fatally Flawed

and Violate the Fifth Amendment” (Doc. 213) be DENIED.

                                           9
   Case 1:16-cv-00036-SPW-TJC Document 224 Filed 01/13/21 Page 10 of 10



      NOW, THEREFORE, IT IS ORDERED that the Clerk shall serve a copy

of the Findings and Recommendations of United States Magistrate Judge upon the

parties. The parties are advised that pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court and copies

served on opposing counsel within fourteen (14) days after service hereof, or

objection is waived.

      IT IS ORDERED.

      DATED this 13th day of January, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         10
